Citation Nr: 0413566	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-02 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for cervical, thoracic and 
lumbosacral spine disabilities (initially claimed as a low 
back disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
February 1993.  He also served in the reserves from July 1988 
to October 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for a low 
back disability.  Pursuant to the veteran's assertions, the 
RO subsequently expanded the issue to include cervicothoracic 
strain.  The Board finds that the claims for service 
connection for cervical, thoracic and lumbosacral spine 
disabilities are currently in appellate status. 


REMAND

The veteran contends that he injured his neck and back during 
service after falling 30 feet from a ladder.  According to 
his testimony at his August 1, 2003 videoconference hearing, 
the base of the ladder slipped out from under him and he hit 
the ground in a "push-up position", still holding onto the 
rung.  

The service medical records show that the veteran sustained a 
wrist injury as the result of a fall while on active duty ( 
service connection is in effect for residuals of a left wrist 
fracture), but there is no indication of a neck or back 
injury at that time or at any other time during service.  
However, the veteran reported a history of recurrent back 
pain in conjunction with his separation examination, albeit 
at the same time a clinical evaluation of his spine and 
musculoskeletal system were normal.  

The post-service medical opinions are conflicting concerning 
the nature and etiology of the veteran's spinal disabilities.  
C.L.S, D.C. submitted an August 2000 statement in which he 
stated that the veteran was treated from July 1997 to 
September 1997 for neck pain that radiated into his left arm 
and hand.  He stated that "based on objective orthopedic, 
neurologic, and radiographic tests, it was determined that 
[the veteran's] neck and arm problems were directly related 
to his wrist injury."  The opinion does not indicate that 
C.L.S., D.C. had reviewed the veteran's claims file and/or 
service medical records.  Furthermore, the opinion is limited 
to the veteran's neck and arm problems; it does not address 
the nature and etiology of the veteran's back disability.  

Dr. M.M. issued an opinion in February 2000 in which he 
stated that the veteran was treated since March 1998, and 
"based on the objective findings of the physical examination 
and of treatments over the last two years, review of the 
provided medical records, the length of time the condition 
has lasted, and the subjective complaints as stated by the 
patient, it is the opinion of this doctor that [the 
veteran's] condition is directly related to a fall consistent 
with the one which occurred while he was in the military 
service."  The opinion fails to state precisely what medical 
records were provided for the doctor's review, and as such, 
it is unclear as to whether the doctor was familiar with the 
veteran's claims file and/or service medical records.  

Dr. P.J.B. submitted a correspondence in October 2001 stating 
that the veteran had been under his care since September 
2001.  He further stated that the veteran "has an extensive 
history of left arm, cervical and other spinal complaints 
dating back to his service in the Marine Corps."  He then 
opines that the veteran has spinal degenerative disc disease 
and associated arm paresthesia with osteoarthritic changes to 
the cervicothoracic spine that may also include possible disc 
protrusions.  Once again, Dr. P.J.B. does not state his 
familiarity with the veteran's claims file and/or his service 
medical records.  Furthermore, he diagnoses the veteran with 
osteoarthritic changes and possible disc protrusions, neither 
of which are evident in a November 2002 VA X-ray.

The only examiner that acknowledges a complete review of the 
veteran's medical records, to include the veteran's service 
medical records, is the VA clinician.  The VA clinician 
opined in November 2002 that the veteran's current 
cervicothoracic spine and thoracolumbar spine conditions are 
not related to service.  However, her opinion is based on her 
belief that "the service medical records did not show any 
compliant of neck and back pain."  She either failed to 
notice, or at least failed to comment upon, the veteran's 
complaint of recurrent back pain upon separation from 
service.      

Inasmuch as all the aforementioned opinions are deficient in 
some way, the Board finds that the case must be remanded for 
a new examination and opinion that takes into account all the 
medical evidence of record, to include the veteran's 
complaints of recurrent back pain made at the time of his 
separation from service, X-ray findings, and the opinions of 
the veteran's private physicians.  

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for a back disorder since 
service.  After securing the necessary 
releases, all such records that are not 
already in the claims folder should be 
obtained.  

3.  The veteran should be afforded a VA 
orthopedic examination by a clinician who 
has not examined him for the purpose of 
determining the nature, etiology and 
severity of any neck or back disability 
that may be present.  Following a review 
of the relevant medical evidence in the 
claims file, to include the service 
medical records (to include the findings 
relating to a fall resulting in a wrist 
injury and the complaint of recurrent back 
pain upon the separation examination), the 
x-ray reports, the post-service medical 
records and opinions of the veteran's 
private physicians, the medical history 
obtained from the veteran, the clinical 
evaluation, and any tests that are deemed 
necessary, the clinician should be asked 
to opine whether it is at least as likely 
as not (i.e., whether there is a 50 
percent or higher likelihood) that any 
disability of the neck or back, to include 
the cervical, thoracic and lumbosacral 
spine that may currently be present, began 
during or is related to any incident of 
service.  The clinician should be asked to 
provide a rationale for any opinion 
expressed.  
  
4. Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to service connection for 
cervical, thoracic and lumbosacral spine 
disabilities, with consideration of all of 
the evidence obtained since the November 
2001 rating decision.    

6.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the January 2003 
Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




